                     CASE 0:21-cv-01417-PJS-ECW Doc. 5-1 FiledSTATE
                                                              07/02/21 Page 1 of 6
                                                                       OF MINNESOTA
       11533530I
       DEPARTMENT OF HUMAN SERVICES
                                                                                        *ARRANT*o     IIS64"825
       P. O. B0X 64583
       ST. PAUL, MN 55L64-0585



                         RECEIVED                              llll lllill I illl lilll|illt   ]l
                                                              WAYNE C NICOLAISON
                          BY MAIL                             I11I HIGHWAY 73
                                                              M00sE LAKE, HN 55767-9452
                           JUt   0 2 20lt

                               CLERK
                       U.S. DISTRICT COURT
                     MINNEAPOLIS. M!r\lNl!:o^T ^




NAME:   WAYNE    CNICOLAISON                             CASE: 0029L97b            o6 /oL /2r
IIII   HIGHWAY   73                                      Reason: Regular          Grants              $   105.00
                                                         Account:
MOOSE LAKE, MN        55767-9452
                                                         Transaction Nbr:             I r535530 I

     Benefit Period
From Date z O6/OL/zI To Date z O6/30/21
Assistance Program: Individual GA
                                                                                                    ffigt-$ffinn

                                                                                                    ,.:Y:,,[fu
DO NOT CASH THIS CHECK UNTIL THE                   lST   DAY OF THE MONTH.
                                              DETACH ALONG PERFORATION
                                    CASE 0:21-cv-01417-PJS-ECW Doc. 5-1 Filed 07/02/21 Page 2 of 6
                                                MN DHS-Direct Care and Treatment
                                               Avatar CFMS ACCOUNT STATEMENT
                                                ALLTRANSACTIONS FROM 4/30/2021 TO il31/2021                                        Report Developed By: YMA




ACCT NUMBER: 12399P0                                     ACCTSTATUS: Open          ACCT TYPE:                     Personal

ACCTDESC: MSOP                                           ACCT END DATE:            ACCT CLOSED DESG:
CLIENTNAME: Nicolaison,WayneCarl                                                    INTEREST TYPE:                INTEREST BEARING

LOCATION: MSOP 6-FO02-UNIT B-ML                                                     BEGINNING BALANCE:            11.09

DATE                                           DEPOSITS AND      wlTHDRAWAL     PAYEE                   BALANCE AVALABLE CHECK#
                                               CREDITS                          TRANSACTION     DETALS               BALANCE           RECEIPT#
                                                                                                                                       WITHDRAWAL#

2021   44-30    rNT100 - TNTEREST               0.01
                                                                                APRIL INTEREST
                                                                                                                          't0.59
2021   4544     WOL104 - WTTHDRAWAL-POSTAGE                     -0.51
                                                                                POSTAGE

2021-05-06      WOL104 - WTTHDMWAL-POSTAGE                      -0.51                                                     10.08

                                                                                POSTAGE

2021-05-06      wDL104 - WTTHDMWAL-POSTAGE                      -0.51
                                                                                POSTAGE

2021   -05-06   WDL104 - WTTHDMWAL-POSTAGE                      -0.51
                                                                                POSTAGE

202145-10       DEP'|02 - DEPOSTT-CHECK         105.00                                                   114.06                        t81947632t
                                                                                STOF MN GACK

2021   45-10    WDL100 - WTTHDMWAL                              -5.00
                                                                                SCRIP

2021   45-11    WDL'I04 - WTTHDMWAL-POSTAGE                     n a{
                                                                                POSTAGE

2021   45-11    WOLr04 - WTTHDMWAL-POSTAGE                      -0.51
                                                                                POSTAGE

202145-11       wDL'ro8 -                                       -50.00
                WITHDRAWAL.TKCCANTEEN
                                                                                MY CONNECTION HUB

202145-12                                                       .J.CU
                                                                                COPIES/HIMS/ML

202145-17       DEP102 - DEPOSTT-CHECK                                                                                    81.43        /555803/
                                                                                WALKENHORSTS CK

202145-17       WDL100 - WITHORAWAL                             -5.00
                                                                                SCRIP

2021-05-19      WDL'100 - WTTHDMWAL                             -1 3.1B

                                                                                OTLY MEAL

2021-05-20      WDLI 04 - WTTHDRAWAL-POSTAGE                    -0.51
                                                                                POSTAGE

202145-24       WDL100 - WTTHDRAWAL                             -'t.50                                                    61.24

                                                                                HIMS/COPIES




  6t1t2021                                                                          Page 1    o'f   2
                                   CASE 0:21-cv-01417-PJS-ECW Doc. 5-1 Filed 07/02/21 Page 3 of 6
                                          MN DHS-Direct Care and Treatment
                                          Avatar CFMS ACCOUNT STATEMENT
    I t 'r\!rlfl}r.tcrirrr
l\,Iinnsu nctxrtmmt
                      I
                      of Huniimr
                                          ALLTMNSACTTONS FROM 4/30/2021 TO 5/31/2021                Report Developed By: YMA



                                                       AMOUNT OF HOLD:                      0.00

                                                       ENDING BALANCE:                     61.24

                                              ENDING AVAILABLE FUNDS:




                                                                                          i"g




  6t1t2021                                                                    Page2of 2
                                   CASE 0:21-cv-01417-PJS-ECW Doc. 5-1 Filed 07/02/21 Page 4 of 6                                                     d

                                               MN DHS-Direct Gare and Treatment                                                                       t4

                                                                                                                                                  ff'{
                                                                                                                                                      ,##i..
                                                                                                                                                          :-;
                                              Avatar CFMS ACCOUNT STATEMENT                                                                       tr.
                                                                                                                                                 l!


                                               ALL TRANSACTTONS FROM 3/31/2021 TO 4/30/2021                                            Report Dev€loped By: YMA




ACCT NUMBER: 12399P0                                    AGCTSTATUS:      OPEN       ACCT TYPE:                       Personal

ACCTDESC: MSOP                                          ACCT END DATE:             ACCT CLOSED DESC:
CLIENT         NAME:        Nicolaison,Wayne Carl                                   INTEREST WPE:                    INTEREST BEARING

LOCATION: MSOP 6-FO02-UNIT B-ML                                                     BEGINNING BALANCE: 25.72

DATE                                          DEPOSITS AND      WITHDRAWAL      PAYEE                 BALANCE           AVAILABLE          CHECK #
                                              CREDITS                           TRANSACTION DETAILS                     BALANCE            RECEIPT #
                                                                                                                                           WITHDRAWAL#

20214331       rNT100 - TNTEREST               0.01
                                                                                MARCH INTEREST

20214445       DEP102 - DEPOSTT-CHECK          105.00                                                      130.73          1   30.73       t81929751t
                                                                                ST OF MN GACK

2021   44{,6   WDL104 - WTTHDRAWAL-POSTAGE                     -0.51                                       130.22          130.22

                                                                                POSTAGE

20214447                                                       -0.51                                       129.7'l         129.71

                                                                                POSTAGE

                                                                                                                           6e.82
202144-07'woL
'L.
                                                                                 tLtcKil
                                                                                cLtcKtl
                                                                                pnvrrrrer.iilon6En'   Fd6e.82
                                                                                                           -t+                             189989//



                                                                                                           69.31           69.31

                                                                                POSTAGE

202144-13      wDL108 -                                        -10.00
                                                                                MY CONNECTION HUB

2021   44-15   WDLI 04 - WTTHDRAWAL-POSTAGE                    -0.51
                                                                                POSTAGE

202144-19. WDLloo      - WTTHDRAWAL                            -10.00
                                                                                SCRIP

202144-20      WDL100 - WTTHDRAWAL                             -4.00
                                                                                COPIES/HIMS/ML

2021   44-22   WDL'|o4 - WTTHDRAWAL-POSTAGE                    -0.51
                                                                                POSTAGE

2021   44-22   WDL104 - WTTHDRAWAL-POSTAGE                     -1.80
                                                                                POSTAGE

202144-22                                                      -1.40                                       41.O9

                                                                                POSTAGE

20214+28       wDL108-                                         -30.00
               WITHDMWAL.TKCCANTEEN
                                                                                MY CONNECTION HUB



                                                             AMOUNT OF HOLD:

                                                             ENDING BALANCE:
                                                                                                       0.00

                                                                                                      11   .09
                                                                                                                       ,ffi
                                                                                                                          llrol


                                                      ENDING AVAILABLE FUNDS:                         11   .09


 5t3t2021                                                                           Page 1 of   1
                                     CASE 0:21-cv-01417-PJS-ECW Doc. 5-1 Filed 07/02/21 Page 5 of 6
                                                MN DHS-Direct Care and Treatment
                                               Avatar CFMS ACCOUNT STATEMENT
                                                ALLTRANSACTTONS FROM 428/2021 TO 3/31/2021                                            Reporl Developed By: YMA




    ACCTNUMBER: 12399P0                                  ACCTSTATUS: Open           ACCT   TYPE:                  Personal

    ACCTDESG: MSOP                                       ACCT END DATE:             ACCT CLOSED DESC:
    CLIENTNAME: Nicolaison,WayneCarl                                                INTEREST         TYPE:        INTEREST BEARING

    LOGATION: MSOP 6-FO02-UNIT B-ML                                                 BEGINNING BALANCE: 4.58

                                               DEPOSITS AND         WITHDRAWAL   PAYEE                  BALANCE AVAILABLE                 CHECK #
                                               CREDITS                           TMNSACTION   DETAILS                BALANCE              RECEIPT#
                                                                                                                                          WITHDRAWAL#

    202142-28    rNT100 - TNTEREST              0.01                                                       4.59          4.59

                                                                                 FEBRUARY INTEREST

    20214342     WDL104 - WTTHDMWAL-POSTAGE                        -0.71
                                                                                 POSTAGE

    20214*08     DEP102 - DEPOSTT-CHECK         105.00                                                                                    t81911758t
                                                                                 ST OF MN GACK

    2021-0348    wDL100 - WTTHOMWAL                                -10.00
                                                                                 SCRIP

    20214349     WDL104 - WTTHDRAWAL-POSTAGE                       -0.51
                                                                                 POSTAGE

    202143..10                                                     -26.89        WALKENHORST'S                                            189410t1
                                                                                 ORDER

    2021{3-15    DEP102-DEPOSTT-CHECK           14.75                                                                                     14552001
                                                                                 JACK L MARCUS CK

    2021-03-16   WDL104 - WTTHOMWAL-POSTAGE                        -0.51
                                                                                 POSTAGE

    202143-16    wDL'ro8 -                                         -60.00
                 WITHDRAWAL-TKCCANTEEN
                                                                                 MY CONNECTION HUB



                                                              AMOUNT OF HOLD:                            0.00
                                                                                                                              .\.p
                                                                  ENDING BALANCE:                       25.72                 \
                                                       ENDING AVAILABLE FUNDS:                          25.72                 {.
                                                                                                                                -)
                                                                                                     /'g ra

                                          f('n  - v;/'>
                                          to, eo a4
                                                                                              ,F,                  7
                                                                                                                                 t
                                                                                                                                n:
                                                                                                                             t\\ d


                                          5-* tu{             ?
                                                                                                                                \li
                                      {t.}_
                                                                  4-Y*'f
                                                                  {;*
     313112021                                                                       Page 1 of   1

f
                                  CASE 0:21-cv-01417-PJS-ECW Doc. 5-1 Filed 07/02/21 Page 6 of 6
                                                MN DHS-Direct Care and Treatnfddt .
                                                                                               i   L        1.;t   '
                                                Avatar CFMS ACCOUNT STATEMEii|T
                                                ALL TRANSACTTONS FROM 1/31/2021 TO 2/28/2021                                                      Report Developed By: YMA
 Miimemre Ocxranent of     llurncrite*rittr



ACCTNUMBER: 12399P0                                      ACCTSTATUS: Open             ACCT   TYPE:                              Personal
ACCTDESC: MSOP                                           ACCT END DATE:               ACCT CLOSED DESC:
CLIENTNAME: Nicolaison,WayneCarl
                                                                                      .INTEREST
                                                                                                           TYPE:                INTEREST BEARING
LOGATION: MSOP 6-FO02-UNIT B-ML                                                       BEGINNING BALANCE: 0.58

                                               DEPOSITS AND       WITHDRAWA      PAYEE                             BALANCE AVAILABLE                  CHECK #
                                               CREDITS                          TMNSACTION         DETAILS                         BALANCE            RECEIPT#
                                                                                                                                                      WITHDRAWAL#

2021   -0242    WDLI 04 - WTTHDRAWAL-POSTAGE                     -0.51                                                  0.07              o.o7

                                                                                POSTAGE

202142-04       DEPI 02 - DEPOSTT-CHECK         105.00                                                                                                t81892912t
                                                                                ST OF MN GA CK

202'14249       WDL1O4 - WITHDMWAL-POSTAGE                       -0.51
                                                                                POSTAGE

2021   -0249    WDL'104 - WTTHDMWAL-POSTAGE                      -0.51                                                 104.05

                                                                                POSTAGE

2021-02-09      WDL104 - WITHDMWAL-POSTAGE                       -0.51                                                                   103.54


1_                                                                              POSTAGE

2021-0249       wDL108 -                                         -60.00
                W ITHDRAWAL-TKCCANTEEN
                                                                                MY CONNECTION HUB ML

2021   -02-10 WDLIo2 - W|THDMWAL-CHECK                           -38.45         JACK L MARCUS                                                        188849il
                                                                                PAYMENT

2021   -02-11   WDL104 - WTTHDMWAL-POSTAGE                       -0.51
                                                                                POSTAGE



                                                              AMOUNT OF HOLD:                                      0.00
                                                              ENDING BALANCE:                                      4 ra


                                                   ENDING AVAILABLE FUNDS         :




                                     lM
                                                         L,,                                                                         f   l'**"
                           b,;'lf'"'                             " ,rh
                                                           V4-
                                                            (o'u' .(be
                                                             lr'.'o'
                                                                     -;
                                                                          t
                                                          Qop .K



 3t1t2021                                                                             Page 1 of        1
